Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

[Richard Baldwin]

 

THIS AGREEMENT is made and entered into as of the 3rd day of September 2004, by
and between Shuffle Master, Inc., a Minnesota corporation (the “Company”), and
Richard Baldwin (the “Employee”), a resident of the State of Nevada.

 

RECITALS:

 

A. The Company is in the business of developing, manufacturing, distributing and
otherwise commercializing gaming equipment, games, and technology systems for
gaming equipment and related products and services throughout the world (the
“Business”).

 

B. Company and Employee want to create an at-will employment relationship that
protects the Company with appropriate confidentiality and non-compete covenants,
and compensates the Employee for performing his obligations for the full term of
this contract or such shorter term, as may be determined in accordance with the
terms and conditions of this Agreement.

 

C. The Company and Employee desire that Employee be employed by the Company on
the terms and conditions of this Agreement.

 

AGREEMENT

 

In consideration of the mutual promises contained herein, Employee and the
Company agree as follows:

 

1. Employment. The Company hereby employs Employee as its Chief Financial
Officer reporting to the Chief Executive Officer of the Company. Employee shall
perform the normal duties of that position. Subject to the other terms and
conditions hereof, Employee’s employment under this Agreement with the Company
is for an initial term of approximately two years and one and one-half months
(the “Term”), beginning September 20, 2004 (the “Commencement Date”), through
October 31, 2006.

 

2. Salary, Bonus and Benefits.

 

  a. From the Commencement Date and if employed through October 31, 2005,
Employee shall be paid an annual base salary of One Hundred Ninety Thousand
Dollars ($190,000.00), paid in the same intervals as other Employees of the
Company; and if employed through October 31, 2005, Employee will also be
eligible to receive an executive bonus in accordance with the terms and
conditions of the executive bonus program authorized by the Board of Directors
of the Company (the “Board”) for other senior management executives of the
Company for fiscal year 2005, in a range of percentages, but with a target bonus
of 50% of Employee’s base salary. Any bonuses, if any, for the period from the
Commencement Date through October 31, 2004, shall be in the sole discretion of
the Chief Executive Officer of the Company.



--------------------------------------------------------------------------------

  b. For any period from November 1, 2005 through October 31, 2006, Employee
will receive an annual base salary of no less than his annual base salary for
the first year of this Agreement, and will also be eligible to participate in an
executive bonus program and/or in an individual performance bonus program as
authorized by the Board for said period.

 

  c. Employee shall receive stock option grants to purchase 50,000 shares of the
Company’s common stock, to be made by the Board at its first meeting after the
Commencement Date. The vesting shall be 25% per annual anniversary date of the
date of the grant, conditioned on the Employee’s continued employment with the
Company on each such anniversary date. Future stock option grants, if any, will
be at the sole discretion of the Board.

 

  d. Any stock options granted at any time to Employee shall vest in accordance
with the terms and conditions set forth in the applicable grant by the Board
and, as otherwise may be applicable, with any relevant terms and conditions of
Shuffle Master, Inc.’s 2004 Equity Incentive Plan (the “Plan”).

 

  e. The Company agrees to provide Employee with the same benefits it provides
all of the other members of its senior management executive team. Employee will
not, however, be eligible to participate in the Company’s non-executive bonus
program.

 

  f. Employee’s salary is set in the expectation that Employee’s full
professional time will be devoted to Employee’s duties hereunder.

 

  g. During Employee’s employment with the Company, the Company will promptly
pay or reimburse Employee for reasonable travel and other expenses incurred by
Employee in the furtherance of or in connection with the performance of
Employee’s duties. Such reimbursement will be in accordance with Company
policies in existence from time to time.

 

  h. The Company also agrees to reimburse Employee for his reasonable relocation
expenses in an amount not to exceed fifteen thousand dollars ($15,000). The
reimbursement shall be for Employee’s actual, verifiable and reasonable expenses
in moving his household belongings and his immediate family from Reno, Nevada to
Las Vegas, Nevada. In addition, upon Employee’s commencement of work on the
Commencement Date, Employee will also receive a hiring bonus of thirty-seven
thousand, five hundred dollars ($37,500). In the event that, within the first
twelve (12) months from the Commencement Date, Employee either voluntarily
leaves his employment with the Company or Employee is terminated for just cause,
as defined in this Agreement, then Employee shall promptly reimburse the Company
for the costs of Employee’s relocation expenses reimbursed to Employee by the
Company and for the entire amount of Employee’s hiring bonus.

 

  i. Notwithstanding any other provision contained herein, Employee shall be and
is an employee “at will,” terminable at any time, with or without just cause or
notice.



--------------------------------------------------------------------------------

3. Outside Services or Consulting. Employee shall devote Employee’s full
professional time and best professional efforts to the Company. Employee may
render other professional or consulting services to other persons or businesses
from time to time during the Term, only if Employee meets all of the following
requirements:

 

  a. The services do not interfere in any manner with the Employee’s ability to
fulfill all of his duties and obligations to the Company.

 

  b. The services are not rendered to any business which may compete with the
Company in any area of the Business or do not otherwise violate paragraph 4
hereof.

 

  c. The services do not relate to any products or services, which form part of
the Business.

 

  d. Employee informs and obtains the prior written consent of the Chief
Executive Officer of the Company.

 

4. Non-competition. In consideration of the provisions of this Agreement,
Employee hereby agrees that he shall not, during the term of his full-time
employment and for a period of twenty-four (24) months thereafter:

 

  a. Directly or indirectly own, manage, operate, participate in, consult with
or work for any business, which is engaged in the Business anywhere in the
United States or Canada.

 

  b. Either alone or in conjunction with any other person, partnership or
business, directly or indirectly, solicit, hire, or divert or attempt to
solicit, hire or divert any of the Employees, independent contractors, or agents
of the Company (or its affiliates or successors) to work for or represent any
competitor of the Company (or its affiliates or successors), or to call upon any
of the customers of the Company (or its affiliates or successors).

 

  c. Directly or indirectly provide any services to any person, company or
entity, which is engaged in the Business anywhere in the United States or
Canada.

 

Further provided, however, if, during the Trial Period (as defined in Paragraph
6), Employee is terminated for any reason from employment with the Company, or
quits such employment, then the non-compete obligations contained herein shall
expire six (6) months after Employee’s employment ends, rather than twenty-four
(24) months thereafter.

 

5. Confidentiality; Inventions.

 

  a. Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee’s employment with the Company, whether or not during usual work hours.
Employee agrees that all such inventions, discoveries, software and writing
shall be and remain the sole and exclusive property of the Company, and Employee
hereby agrees to assign, and hereby assigns all of Employee’s right, title and
interest in and to any such inventions, discoveries, software and writings to
the Company. Employee agrees to keep complete records of such inventions,
discoveries, software and writings, which records shall be and remain the sole
property of the Company, and to



--------------------------------------------------------------------------------

execute and deliver, either during or after Employee’s employment with the
Company, such documents as the Company shall deem necessary or desirable to
obtain such letters patent, utility models, inventor’s certificates, copyrights,
trademarks or other appropriate legal rights of the United States and foreign
countries as the Company may, in its sole discretion, elect, and to vest title
thereto in the Company, its successors, assigns, or nominees.

 

  b. “Inventions,” as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or other rights or
forms of protection, or relating to data processing, communications, computer
software systems, programs and procedures.

 

  c. Employee understands that all copyrightable work that Employee may create
while employed by the Company is a “work made for hire,” and that the Company is
the owner of the copyright therein. Employee hereby assigns all right, title and
interest to the copyright therein to the Company.

 

  d. Employee has no inventions, improvements, discoveries, software or writings
useful to the Company or its subsidiaries or affiliates in the normal course of
business, which were conceived, made or written prior to the date of this
Agreement.

 

  e. Employee will not publish or otherwise disclose, either during or after
Employee’s employment with the Company, any published or proprietary or
confidential information or secret relating to the Company, the Business, the
Company’s operations or the Company’s products or services. Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee’s employment with the Company. Upon termination of Employee’s
employment with the Company, Employee will not, without the prior written
consent of the Company, retain or take with Employee any drawing, writing or
other record in any form or nature which relates to any of the foregoing.

 

  f. Employee understands that Employee’s employment with the Company creates a
relationship of trust and confidence between Employee and the Company. Employee
understands that Employee may encounter information in the performance of
Employee’s duties that is confidential to the Company or its customers. For the
Term hereof, and until the information falls into the public domain, Employee
agrees to maintain in confidence all information pertaining to the Business or
the Company to which Employee has access including, but not limited to,
information relating to the Company’s products, inventions, trade secrets, know
how, systems, formulas, processes, compositions, customer information and lists,
research projects, data processing and computer software techniques, programs
and systems, costs, sales volume or strategy, pricing, profitability, plans,
marketing strategy, expansion or acquisition or divestiture plans or strategy
and information of similar nature received from others with whom the Company
does business. Employee agrees not to use, communicate or disclose or authorize
any other person to use, communicate or disclose such information orally, in
writing, or by publication, either during Employee’s employment with the Company
or thereafter except as expressly authorized in writing by the Company unless
and until such information becomes generally known in the relevant trade to
which it relates without fault on Employee’s part, or as required by law.



--------------------------------------------------------------------------------

6. Termination or Non-Extension by Company Without Just Cause

 

  a. Employee’s employment by the Company is “at will;” therefore, the Company
shall have the right to terminate Employee’s full-time employment at any time
either with or without just cause. In the event of any termination of Employee’s
employment with the Company without just cause during the first four (4) months
after the Commencement Date (the “Trial Period”), then Employee shall be paid an
amount equal to six (6) months of his then-base salary, paid in equal monthly
installments, and Employee shall not be eligible to receive any other payments
or benefits of any kind whatsoever from or on behalf of the Company; provided,
however, that the Employee will be eligible for continuation of his medical
insurance through a COBRA election, at the Employee’s sole cost and expense.
After the Trial Period, in the event of any termination of Employee’s full-time
employment with the Company without just cause, or in the event that Employee’s
full-time employment is not extended or renewed beyond the Term on terms at
least as favorable to Employee as Employee is receiving during the last year of
the Term, then Employee will remain bound to the covenants not to compete and
confidentiality obligations of paragraphs 4 and 5 of this Agreement, according
to their terms, and each one of the following shall apply:

 

i. Employee shall be paid an amount equal to one year of his then annual base
salary paid over a period of twenty-four (24) months from Employee’s termination
in equal monthly installments and at the same intervals as other Employees of
the Company are then being paid their base salaries;

 

ii. Employee shall continue to receive, during the twenty-four (24) months from
Employee’s termination, all medical insurance and any other benefits or
insurance coverages which Employee would have received had his employment not
been so terminated, or not extended, provided however, if the Employee is not
eligible for said medical insurance, the Company shall pay the COBRA premiums
for continuation coverage during the said twenty-four (24) month period;

 

iii. Employee shall receive additional compensation for his covenant not to
compete equal to the average annual bonus which Employee has received for the
three most recent fiscal years during which Employee was employed, provided
however that if Employee has not been employed for three full fiscal years, then
the Company shall use the actual number of full fiscal years that the Employee
was employed. The amount due under this paragraph 6(a)(iii) shall be paid in the
same intervals as other Employees of the Company are then being paid their base
salaries;

 

iv. Notwithstanding anything else contained herein to the contrary, during the
24-month period referred to in this paragraph 6, Employee shall remain a
part-time employee of the Company’s and, subject to Employee’s other
professional duties, shall be available to the Chief Executive Officer of the
Company.



--------------------------------------------------------------------------------

  b. For purposes hereof, any of the following acts or events which occur after
the Trial Period shall, at Employee’s option, constitute a termination without
just cause under this paragraph 6:

 

i. any material diminution or reduction of Employee’s title, position, duties or
responsibilities, except as caused by the acts or omissions of Employee; or

 

ii. any material breach by Company of this Agreement that is not cured within
thirty (30) days after written notice by Employee of such breach.

 

  c. In the event that, at the end of the Term, the Company elects not to extend
or renew Employee’s full-time employment beyond the Term on terms at least
favorably to Employee as Employee is receiving during the last fiscal year of
the Term, then such non-renewal shall be treated as a termination without cause.
In such case, the provisions of paragraphs 6(a)(i) through (iv) shall apply and
Employee shall be bound to the provisions of paragraphs 4 and 5 hereof for the
period of time during which Employee is being paid pursuant to paragraph 6(a).
This Paragraph 6(c) shall not apply if Employee is terminated during the Trial
Period.

 

7. Early Termination by Company for Just Cause. At any time, the Company may
terminate Employee for just cause. In the event, at any time, that the Company
terminates the Employee for just cause, the Employee will remain bound under the
provisions of paragraphs 4 and 5, but will not be entitled to any compensation
or benefits following his termination of employment under this Agreement.
Termination for “just cause” shall mean any one of the following, with each one
of the following being deemed separate, independent and non-repetitive of any
other one:

 

  a. dishonesty as to a matter which is materially injurious to the Company;

 

  b. the commission of an act or an omission intended or reasonably likely to
materially injure the business or reputation of the Company;

 

  c. a violation of any of the material provisions of this Agreement;

 

  d. a determination in good faith by the Board that the Employee has failed to
fully or adequately perform his duties as assigned to him by either the CEO or
the Board, which failure is not remedied by the Employee within thirty (30) days
following the CEO’s written notice stating such alleged failure;

 

  e. the commission of an act or an omission which actually or potentially puts
at risk any of the Company’s gaming licenses or regulatory approvals;

 

  f. any breach of any fiduciary duty owed by Employee to the Company;

 

  g. Employee’s conviction of a crime involving moral turpitude to the extent
that, in the reasonable judgment of the Company’s Board, the Employee’s
credibility or reputation is no longer at an adequate level in order for
Employee to represent the Company to the public at Employee’s current position;



--------------------------------------------------------------------------------

  h. a repeated and knowing violation of any material Company policy, applicable
to the Employee; or

 

  i. the loss, revocation, suspension of or failure to obtain any license or
certification of Employee necessary for Employee to discharge Employee’s duties.

 

8. Voluntary Termination by Employee.

 

  a. In the event Employee voluntarily terminates, at any time, his employment
with the Company, Employee will remain bound under the provisions of paragraphs
4 and 5 hereof, but will not be entitled to receive any compensation and
benefits following his termination of employment except for any payments or
benefits required by law.

 

  b. Voluntary termination means an intentional termination by the Employee
without good reason and without pressure by the Company; and further, provided
that, prior to any such termination, there was not a material breach of this
Agreement by the Company, which the Company failed to reasonably cure after
written notice thereof.

 

9. Cooperation with Change in Control. Employee will reasonably cooperate with
the Company in the event of a change in control.

 

10. No Conflicting Agreements. Employee has the right to enter into this
Agreement, and hereby confirms Employee has no contractual or other impediments
to the performance of Employee’s obligations including, without limitation, any
non-competition or similar agreement in favor of any other person or entity.

 

11. Company Policies. During the term of Employee’s employment, Employee shall
engage in no activity or employment which may conflict with the interest of the
Company, and Employee shall comply with all policies and procedures of the
Company including, without limitation, all policies and procedures pertaining to
ethics.

 

12. Independent Covenants. The covenants and agreements on the part of the
Employee contained in paragraphs 4 and 5 hereof shall be construed as agreements
independent of any other provision in this Agreement; thus, it is agreed that
the relief for any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall be measured in damages
and shall not constitute a defense or bar to enforcement by the Company of those
covenants and agreements.

 

13. Injunctive Relief; Attorneys’ Fees. In recognition of the irreparable harm
that a violation by Employee of any of the covenants contained in either
paragraphs 4 or 5 hereof would cause the Company, the Employee agrees that, in
addition to any other relief afforded by law, an injunction (both temporary and
permanent) against such violation or violations may be issued against him or her
and every other person and entity concerned thereby, it being the understanding
of the parties that both damages and an injunction shall be proper modes of
relief and are not to be considered alternative remedies. Employee consents to
the issuance of such injunctive relief without the posting of a bond or other
security. In the event of any such alleged violation, THE LOSING PARTY AGREES TO
PAY THE COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES INCURRED BY THE
PREVAILING PARTY IN PURSUING OR DEFENDING ANY OF ITS RIGHTS WITH RESPECT TO SUCH
ALLEGED VIOLATIONS, IN ADDITION TO THE ACTUAL DAMAGES SUSTAINED BY THE
PREVAILING PARTY AS A RESULT THEREOF.



--------------------------------------------------------------------------------

14. Notice. Any notice sent by registered mail to the last known address of the
party to whom such notice is to be given shall satisfy the requirements of
notice in this Agreement.

 

15. Entire Agreement. This Agreement is the entire agreement of the parties
hereto concerning the subject matter hereof and supersedes and replaces in its
entirety any oral or written prior or existing agreements or understandings
between the Company and the Employee relating generally to the same subject
matter. Company and Employee hereby acknowledge that there are no agreements,
promises, representations or understandings of any nature, oral or written,
regarding Employee’s employment, apart from this Agreement, and Employee
acknowledges that no promises, representations or agreements not contained in
this Agreement have been made or offered by the Company.

 

16. Severability. It is agreed and understood by the parties hereto that if any
provision of this Agreement should be determined by an arbitrator or court to be
unenforceable in whole or in part, it shall be deemed modified to the minimum
extent necessary to make it reasonable and enforceable under the circumstances,
and the court shall be authorized by the parties to reform this Agreement in the
least way necessary in order to make it reasonable and enforceable.

 

17. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada, without giving effect to the principles of
conflicts of laws thereof.

 

18. Heirs, Successors and Assigns. The terms, conditions, obligations,
agreements and covenants hereof shall extend to, be binding upon, and inure to
the benefit of the Company and its successors, assigns, and/or acquirers,
including any entity which acquires, merges with, or obtain control of the
Company.

 

19. Waiver of Breach. The waiver by either the Company or the Employee of any
breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by either the Company or the Employee.

 

20. Dispute Resolution. Except for the Company’s right (either pursuant to
paragraph 13 hereof or otherwise) to injunctive relief to enforce the provisions
of paragraphs 4 and 5 hereof, the exclusive forum for the resolution of any
dispute arising under this Agreement or any question of interpretation regarding
the provisions of this Agreement (other than disputes relative to paragraphs 4
or 5 hereof) shall be resolved by arbitration, to be held in Clark County,
Nevada, in accordance with the applicable rules of the American Arbitration
Association (“AAA”). Such arbitration shall be before an arbitrator, chosen in
accordance with the rules then in effect of the AAA. In the event the Employee
and Company fails within a reasonable period of time to agree on an arbitrator,
the arbitrator shall be chosen by the AAA. The decision of the arbitrator shall
be final, conclusive and binding upon the Company and Employee.

 

21. Amendment. This Agreement may be amended only by a document in writing
signed by both the Employee and a Corporate Officer (other than Employee) of the
Company, and no course of dealing or conduct of the Company shall constitute a
waiver of any of the provisions of this Agreement.

 

22. Fees and Costs. In any action bought by one party against the other pursuant
to this Agreement or in the event of any dispute over the meaning of this
Agreement, the successful party, in addition to recovering its awarded damages
and other relief, shall be entitled to recover its attorney’s fees and costs
from the unsuccessful party.



--------------------------------------------------------------------------------

23. D & O Policy. During Employee’s employment with the Company, the Company
shall maintain director and officer liability insurance.

 

24. Non-Disparagement and Cooperation.

 

  a. During any period of time wherein the Company is paying any base salary to
Employee, whether during the Term hereof or during any time after the
termination or expiration of this Agreement, and for a period of three (3) years
thereafter, Employee shall not disparage or otherwise make any negative comments
about the Company, its policies, products, Employees or management. The Company
may enforce these non-disparagement provisions by resort to injunctive relief as
set forth in paragraph 13, in addition to any other damages that it may be
entitled to under this Agreement or otherwise at law.

 

  b. Employee agrees to fully cooperate with the Company and its affiliates
during the entire scope and duration of any litigation or administrative
proceedings involving any matters with which Employee was involved during
Employee’s employment with the Company.

 

  c. In the event Employee is contacted by parties or their legal counsel
involved in litigation adverse to the Company or its affiliates, Employee (i)
agrees to provide notice of such contact as soon as practicable; and (ii)
acknowledges that any communication with or in the presence of legal counsel for
the Company (including without limitation the Company’s outside legal counsel,
the Company’s inside legal counsel, and legal counsel of each related or
affiliated entity of the Company) shall be privileged to the extent recognized
by law and, further, will not do anything to waive such privilege unless and
until a court of competent jurisdiction decides that the communication is not
privileged. In the event the existence or scope of the privileged communication
is subject to legal challenge, then the Company must either waive the privilege
or pursue litigation to protect the privilege at the Company’s sole expense.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

EMPLOYER:   EMPLOYEE: SHUFFLE MASTER, INC.   RICHARD BALDWIN By:  

/s/ Mark Yoseloff

--------------------------------------------------------------------------------

  By:  

/s/ Richard Baldwin

--------------------------------------------------------------------------------

Its:  

Chairman and Chief Executive
Officer

--------------------------------------------------------------------------------

  Its:  

--------------------------------------------------------------------------------